IN THE SUPREME COURT OF THE STATE OF NEVADA


                 JAMES ROBERT BONETTI,                                    No. 83634
                 Petitioner,
                 vs.
                 THE FIFTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF NYE;
                                                                               FILE
                 AND THE HONORABLE KIMBERLY A.                                 AUG 1 1 2022
                 WANKER, DISTRICT JUDGE,
                                                                            ELIZABETH A. BROWN
                 Respondents,                                             CLER/FI/PREME COURT
                                                                          BY
                 and                                                           DEPUTY CLERK
                 THE STATE OF NEVADA,
                 Real Party in Interest.

                                       ORDER GRANTING PETITION
                              This petition for a writ of mandamus challenges the district
                 court's decision to reject a guilty plea. Petitioner James Bonetti argues that
                 the district court manifestly abused its discretion in rejecting the plea. We
                 agree.'
                              Bonetti was originally charged with a number of offenses,
                 including several sex offenses carrying life terms. Bonetti accepted the
                 State's offer to plead guilty to two counts of possession of child pornography
                 (first offense) in exchange for dismissing the remaining charges and any
                 charges in an additional case. Pursuant to the agreement's terms, Bonetti
                 was to enter a guilty plea to one count and a no contest plea to the second
                 count, waiving any factual defects relating to both counts being charged as
                 first offenses. See generally Breault v. State, 116 Nev. 311, 314, 996 P.2d



                       1Bonetti  alternatively seeks a writ of prohibition. However, "[a] writ
                 of prohibition ... will not issue if the court sought to be restrained had
                 jurisdiction to hear and determine the matter under consideration."
                 Goicoechea v. Fourth Judicial Dist. Court, 96 Nev. 287, 289, 607 P.2d 1140,
SUPREME COURT    1141 (1980). As the district court had jurisdiction over Bonetti's criminal
     OF
   NEVADA        case, a writ of prohibition is not available.
(Ol I947A                        888, 889 (2000) (recognizing that a defendant may knowingly and
                       voluntarily enter a plea where the sentence violates a statutory provision
                       relating to the minimum term to be served). But see Righetti v. Eighth
                       Judicial Dist. Court, 133 Nev. 42, 46, 388 P.3d 643, 647 (2017) (recognizing
                       that a defendant does not have a statutory right "to plead guilty to a lesser-
                       included offense without the         State's consent").      Additionally, the
                       superceding plea agreement clarified that Bonetti would be willing to testify
                       against the codefendant. Finally, the State was free to argue at sentencing
                       for any appropriate sentence.
                                   The district court indicated that it was not inclined to accept
                       the plea because the Category A felonies were being dropped in favor of
                       lesser Category B felonies and asked the State to provide information about
                       the reasons for the offer. Multiple hearings on this issue took place, and at
                       the final hearing to discuss the plea offer, the State asserted that the plea
                       offer reflected: (1) the difficulties of trying these types of cases considering
                       fading memories, competing loyalties, and a young victim having to describe
                       what happened; (2) considerations of what is a reasonable resolution in each
                       case and the risks of losing at trial; (3) Bonetti's agreement to testify against
                       the codefendant; and (4) Bonetti's lack of a criminal history. The district
                       court rejected the plea, expressing concern about the seriousness of the
                       original charges and concluding the guilty plea infringed upon the judge's
                       sentencing authority by eliminating the more serious charges and reducing
                       the range of punishment. The district court further indicated that the plea
                       offer was an abuse of prosecutorial discretion because the State did not
                       demonstrate that it was "concerned about the evidence . . . to move forward
                       with the conviction" and did not provide an explanation from the deputy




SUPREME COURT
        OF
     NEVADA
                                                              2
(0) 1947A    4,610r,
                district attorney who originally extended the offer.2 Bonetti filed a petition
                for a writ of mandamus in this court challenging the district court's decision
                approximately 13 months after the district court rejected the plea
                agreement.
                              A writ of mandamus is available to compel the performance of
                an act which the law requires as a duty resulting from an office or to control
                a manifest or arbitrary or capricious exercise of discretion. NRS 34.160;
                Round Hill Gen. Improvement Dist. v. Newrnan, 97 Nev. 601, 603-04, 637
                P.2d 534, 536 (1981). A manifest abuse of discretion occurs when there is a
                clearly erroneous interpretation or application of the law, and an arbitrary
                or capricious exercise of discretion is "one founded on prejudice or
                preference rather than reason, or contrary to the evidence or established
                rules of law." State v. Eighth Judicial Dist. Court (Armstrong), 127 Nev.
                927, 931-32, 267 P.3d 777, 780 (2011) (internal citations and quotation
                marks omitted). It is within the discretion of this court to determine if a
                petition for extraordinary relief will be considered.      Poulos v. Eighth
                Judicial Dist. Court, 98 Nev. 453, 455, 652 P.2d 1177, 1178 (1982). A writ
                of mandamus will not issue when there is a plain, speedy and adequate
                remedy at law.     NRS 34.170. This court has recognized that a writ of
                mandamus is an appropriate way to challenge the district court's refusal to
                accept a guilty plea. Sandy v. Fifth Judicial Dist. Court, 113 Nev. 435, 438,
                935 P.2d 1148, 1150 (1997).
                              The district court argues that the petition is barred by laches
                because of the unexplained delay in filing the petition and the prejudicial
                effect to the court's calendar and personnel. While the doctrine of equitable


                      2 The district court also expressed concern that the defendants were
                not being treated similarly, but the record before this court indicates that
                both defendants were given the same plea offer, which the codefendant
SUPREME COURT   rejected.
        OF
     NEVADA
                                                      3
(0) I947A
                laches applies in original mandamus proceedings, see State v. Eighth
                Judicial Dist. Court, 116 Nev. 127, 135, 994 P.2d 692, 697 (2000), we
                conclude that application of laches is not warranted in this case. Bonetti's
                counsel explained the delay was caused by the parties continuing
                negotiations that would be acceptable to the court and the disruptions
                caused by the pandemic. Under these circumstances, the 13-month delay
                was not inexcusable nor an implied waiver or acquiescence to the district
                court's decision.   See id. (setting forth three requirements for laches:
                inexcusable delay, implied waiver, and prejudice to the respondent).
                Therefore, laches does not bar this petition.3
                            NRS 174.035(1) provides that "[a] defendant may plead not
                guilty, guilty, guilty but mentally ill or, with the consent of the court, nolo
                contendere." And while NRS 174.035(1) provides that the court "may refuse
                to accept a plea of guilty," see also Sandy, 113 Nev. at 439, 935 P.2d at 1150,
                this court has never addressed whether the factors in Sandy (set forth
                below) also guide the district court's consent to a plea of nolo contendere.
                This issue was not brought up in the district court, and despite being invited
                to address the issue in these proceedings, neither the district court nor the
                parties have addressed whether the Sandy factors also guide the district
                court's decision whether to consent to a nolo contendere plea. Because the
                issue was not raised below, nor addressed by the parties, we do not address
                the issue and instead focus on the parties' arguments under Sandy.
                            Though a district court has the discretion to refuse to accept a
                guilty plea, the district court's discretion to reject a guilty plea is not
                absolute. This court has recognized that the district court may reject a



                      3While we are not unsympathetic to the difficulties in staffing and
                rescheduling trials, we need not reach the issue of prejudice to the
SUPREME COURT   respondent in light of our decision regarding the first two factors.
        OF
     NEVADA
                                                      4
(0) 1947A
                guilty plea when one or more of the following factors is present: "(a) fairness
                to the defense, such as protection against harassment; (b) fairness to the
                prosecution interest, as in avoiding a disposition that does not serve due
                and legitimate prosecutorial interests; (c) protection of the sentencing
                authority reserved to the judge." Sandy, 113 Nev. at 439, 935 P.2d at 1150.
                "[R]ejection of a plea bargain based upon infringement of judicial sentencing
                authority is inappropriate absent a finding that the prosecutor had no valid
                prosecutorial interest or other compelling independent consideration for
                refusing to proceed to trial." Id. at 441-42, 935 P.2d at 1151-52. If the
                district court rejects a plea agreement, it must provide a reasoned
                explanation for the rejection and specifically identify the particular factor
                supporting its decision. Id. at 439-40, 935 P.2d at 1150.
                            Here, the district court stated that it was rejecting the guilty
                plea because it infringed on the district court's sentencing authority by
                eliminating the most serious charges and reducing the potential range of
                punishment. But this court specifically rejected this reasoning in Sandy,
                holding that "a trial judge may not reject a plea bargain solely on the
                grounds that the plea prevents the judge from sentencing as harshly as he
                or she would like." Id. at 441, 935 P.2d at 1151. Recognizing that plea
                bargains often result in a reduction of charges, and consequently, the range
                of punishment available, this court concluded that lalllowing trial judges
                to reject a plea bargain for infringing upon judicial sentencing authority
                because the original indictment charged the defendant with a more serious
                offense affords judges too much discretion to inhibit the role of the
                prosecutor" in violation of the separation of powers. Id. In this case, the
                district court did not find, nor does the record indicate, that the State did
                not have valid prosecutorial reasons for offering the plea bargain in this
                case. The fact that the State did not identify evidentiary issues in proving
SUPREME COURT   the original charges is not dispositive of whether there was a valid
        OF
     NEVADA
                                                      5
(0) 1947A
                     prosecutorial reason for the plea offer.     Id. ("[C]ourts do not know the
                     relative strengths of any individual cases or charges, which charges are best
                     initiated at which time, and the most efficient allocation of prosecutorial
                     resources.").   Thus, we conclude that the district court arbitrarily and
                     capriciously exercised its discretion in rejecting Bonetti's guilty plea.
                     Accordingly, we
                                   ORDER the petition GRANTED AND DIRECT THE CLERK
                     OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                     district court to accept the guilty plea.4



                                                                          C.J.
                                               Parraguirre


                                                 , J.                                        r..
                     Silver                                       Gibbo




                     cc:      Hon. Kimberly A. Wanker, District Judge
                              Boskovich Law Group, PLLC
                              Attorney General/Carson City
                              Nye County District Attorney
                              Nye County Clerk




                            The Honorable Mark Gibbons, Senior Justice, participated in the
                              4

SUPREME COURT        decision of this matter under a general order of assignment.
        OF
     NEVADA
                                                             6
ip) l947A    411D.